DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 03/09/2022 has been entered.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: door skin attachment feature and door retainer attachment feature.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 3, 5-13, 15-16, 18-20 and 22-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

	Claims 1 and 15 recite the limitation "the door retainer attachment feature";  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 15 and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20150320211 A1 (Chen et al.)

Regarding Claims 1, 15 and 21 Chen et al disclose (refer to Fig.2a) a device capable of being adapted for a domestic appliance having a width in a horizontal direction and a height in a vertical direction, the appliance comprising:
a main housing (56); and
a first door (58) attached to the main housing, the first door having

a door retainer (16) attachable to the rear portion such that the door retainer (16) is locatable at a plurality of different positions relative to the rear portion (via slots along (12), and
a door skin (14), the door skin (14) being removably attached to the door retainer such that the door skin is locatable in only one position in the horizontal direction relative to the door retainer(16) wherein the door skin (14) is configured to be aligned with the main housing when the door skin (14) is attached to the door retainer by locating the door retainer (16) relative to the rear portion (12, 64) and fixing a position of the door retainer relative to the rear portion (12, 64) with a door retainer attachment feature (hooks), and wherein the door skin (14) is removably attached to the door retainer with a door skin attachment feature (18a, 18b, see Fig. 2a), which is independent from the door retainer attachment feature (hooks), such that the door skin (14) is configured to be removable from the door retainer(16) without altering the position of the door retainer (16) relative to the rear portion and such that the door skin (14) remains aligned with the main housing when the door skin is re-attached to the door retainer.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5-13, 15-16, 18-22,as best understood, are rejected under 35 U.S.C 103(a) as being unpatentable over US Pub No.: 20130318874 (“DeLozier et al.”) in view of U.S. Pub No.: US 20030222547 A1 (“Trees”)

Regarding Claim 1, DeLozier et al. discloses Claim 1- a domestic appliance (100) having a width in a horizontal direction and a height in a vertical direction, the appliance comprising:
a main housing (100); and 
a first door (at 400) attached to the main housing, the first door (400) including:
a rear portion (408), the rear portion (408) being positionally fixed in the horizontal direction relative to the housing ([0026-[0028], see Fig.6),
	a door retainer (406) attachable and positionally fixed to the rear portion such
that the door retainer (406) is locatable at a plurality of different positions relative to the
rear portion (via the large adjustable oversized holes, [0040]);

Delozier et al. discloses the claimed invention except the door skin having a door skin attachment feature which is independent from the door retainer attachment feature.
	Trees discloses a drawer with a rear portion (21), door retainer (16), door skin (15), wherein the door skin (15) is removably attached to the door retainer (16) with a door skin attachment feature (19, 20), which is independent from the door retainer attachment feature, such that the door skin (15) is removable from the door retainer (16) without altering the position of the door retainer (16) relative to the rear portion and such that the door skin (15) remains aligned with the main housing when the door skin (15) is re-attached to the door retainer (16). 
	It would have been obvious to one having skill in the art before the effective filing date of the invention that the door skin could be provided with a door skin attachment feature, similar to the one taught by Tress, to provide an interchangeable drawer front or door skin that can be easily attaching and reattaching to change the appearance of the door or drawer.
	Regarding Claim 3 the combination discloses (DeLozier et al.) a door retainer fastener (502) that attaches the door retainer (406) to the rear portion (408), wherein the rear portion (408) comprises (oversized hole) a slot through which a portion of the door retainer fastener passes (50), and the slot allows the door retainer to be positioned at the plurality of different positions (via the large adjustable oversized holes, [0040]).
Regarding Claim 5, the combination discloses (DeLozier et al.) a second door (300) the second door (300) being located above the first door (400) in the vertical direction,
wherein the first door (400) has a lateral edge, the second door (300) has a lateral edge, 
the lateral edge of the first door (400) aligns with the lateral edge of the second door (300) when the door retainer (406) is positioned at a first one of the plurality of different positions (via the large hole, and 
the lateral edge of the first door (400) is misaligned with the lateral edge of the second door when the door retainer (406) is positioned at a second one of the plurality of different positions ([0040])
Regarding Claims 6 and 10, the combination discloses (Trees) wherein the door skin comprises a first engagement portion (at each corner of 15,seen in Fig 6), 
the door retainer comprises a second engagement portion (20), and 
the first engagement portion (at each edge of 15,seen in Fig 6),engages the second engagement portion (20), when the door skin is attached to the door retainer ([0032]-[0033]).
Regarding Claims 7 and 11, the combination discloses a first engagement portion, the door retainer comprises a second engagement portion, but does not disclose wherein the first engagement portion slidably engages with the second engagement portion. does not disclose wherein the first engagement portion slidably engages with the second engagement portion.
Trees discloses the door retainer is slidably engaged with the rear portion by lowering the slide runner (19) onto tabs ( 25) . 
Regarding Claims 8 and 12, the combination discloses (Trees.) discloses wherein a door skin fastener (32) that positionally fixes the door skin (15) to the door retainer (16).
Regarding Claims 9 and 13, the combination discloses (DeLozier et al.) discloses wherein the rear portion (408) is a drawer that slides relative to the main housing (100).
Regarding Claim 22, combination discloses (Trees) wherein the door retainer attachment feature includes: 
a first engagement portion (at each corner of 15,seen in Fig 6) on the door skin, 
a second engagement portion (20) on the door retainer; and 
wherein:
the first engagement portion (at each edge of 15,seen in Fig 6),engages the second engagement portion (20) when the door skin is attached to the door retainer ([0032]-[0033]), 
the door skin fastener (32) that positionally fixes the door skin (15) to the door retainer (16);
the door skin fastener (32) positionally fixes the door skin (15) to the door retainer (16)such that the first engagement portion (at ach corner of 15) is positionally fixed relative to the second engagement portion (20).

Trees discloses the door retainer is slidably engaged with the rear portion by lowering the slide runner (19) onto tabs ( 25) . In the same way, it would have been obvious to one having skill in the art before the effective filing date of the invention that the door skin and the door retainer could be configured with a first engagement portion slidably engage the second engagement portion, so that the door skin and door retainer can be easily separated. As modified, the first engagement portion slidably disengages the second engagement portion when the door skin is moved in a downward direction with respect to the door retainer and slidably engages the second engagement portion when the door skin is moved in an upward direction with respect to the door retainer.

Regarding Claim 15, Delozier et al. discloses wherein Claim 15-a drawer for a domestic appliance, the domestic appliance having a main housing, the drawer comprising:
a compartment portion (600), the compartment portion (600) being configured to slidably attach to the main housing of the domestic appliance (100);
a door retainer plate (406) attachable and postionally fixe to the compartment portion (600) such that the door retainer plate (406) is locatable at a plurality of different positions relative to the compartment portion (600; via 512) and
a door skin (404), the door skin (404) being removably attached to the door retainer plate (406), 
wherein the door skin (404) is attachable to the door retainer plate (406) such that the door skin (406) is locatable and positionally fixed in only one position relative to the door retainer plate (408);
Delozier et al. discloses the claimed invention except the door skin having a door skin attachment feature which is independent from the door retainer attachment feature.
	Trees discloses a drawer with a rear portion (21), door retainer (16), door skin (15), wherein the door skin (15) is removably attached to the door retainer (16) with a door skin attachment feature (19, 20), which is independent from the door retainer attachment feature, such that the door skin (15) is removable from the door retainer (16) 
	It would have been obvious to one having skill in the art before the effective filing date of the invention that the door skin could be provided with a door skin attachment feature, similar to the one taught by Tress, to provide an interchangeable drawer front or door skin that can be easily attaching and reattaching to change the appearance of the door or drawer.
	Regarding Claim 16,  the combination discloses (DeLozier et al.) discloses wherein of the plurality of different positions are arranged along a line (screw is capable moving along a line via the large adjustable oversized holes, [0040]).
Regarding Claim 18 and 20, the combination discloses (DeLozier et al.) a wherein a door retainer plate fastener (502) that attaches the door retainer plate (406) to the compartment portion (408), 
wherein the compartment portion (408) comprises a slot (oversized holes) through which a portion of the door retainer plate (406) fastener passes, and 
the slot (oversized holes) allows the door retainer plate (406) to be positioned at the plurality of different positions (via the large adjustable oversized holes, [0040]).
Regarding Claim 19, the combination discloses a first engagement portion, the door retainer plate comprises a second engagement portion, but does not disclose wherein the first engagement portion slidably engages with the second engagement portion. 
Trees discloses the door retainer is slidably engaged with the rear portion by lowering the slide runner (19 onto tabs ( 25) . In the same way, it would have been 

Regarding Claim 21, domestic appliance having a width in a horizontal
direction and a height in a vertical direction, the appliance comprising:
a main housing (100); and 
a first door (at 400) attached to the main housing, the first door (400) including
a rear portion (408), the rear portion (408) being positionally fixed in the horizontal direction relative to the housing ([0026-[0028], see Fig.6),
a door retainer (406) attachable the rear portion such that the door retainer (406) is locatable at a plurality of different positions relative to the rear portion (via the large adjustable oversized holes), 
a door skin (404), the door skin (404) being removably attached to the door retainer (406); such that the door skin locatable in only one position relative to the door retainer (406);
 wherein the door skin is configured to be aligned with the main housing 
when the door skin (404) is attached to the door retainer (406) by locating the door retainer (404) is relative to the door portion (408, via screws ), with3 a door retainer attachment feature (screws 502, extending from the rear portion 408);
wherein the door skin (404) is removably attached to the door retainer (406) such that the door skin (404) is locatable in only one position relative to the door retainer (406, via screws 502), and a door skin attachment feature (screws 502 and holes 506), 
Delozier et al. discloses the claimed invention except the door skin having a door skin attachment feature which is independent from the door retainer attachment feature.
	Trees discloses a drawer with a rear portion (21), door retainer (16), door skin (15), wherein the door skin (15) is removably attached to the door retainer (16) with a door skin attachment feature (19, 20), which is independent from the door retainer attachment feature, such that the door skin (15) is removable from the door retainer (16) without altering the position of the door retainer (16) relative to the rear portion and such that the door skin (15) remains aligned with the main housing when the door skin (15) is re-attached to the door retainer (16). 
	It would have been obvious to one having skill in the art before the effective filing date of the invention that the door skin could be provided with a door skin attachment feature, similar to the one taught by Tress, to provide an interchangeable drawer front or door skin that can be easily attaching and reattaching to change the appearance of the door or drawer.

Response to Arguments
Applicant’s arguments with respect to claims 1, 3, 5-13, 15-16, 18-24 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

Allowable Subject Matter
Claims 23-24 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.



Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLEY S WRIGHT whose telephone number is (571)270-3328.  The examiner can normally be reached on M-F 11:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy can be reached on 5712703742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 
/KIMBERLEY S WRIGHT/Primary Examiner, Art Unit 3637